Case: 18-14356   Date Filed: 04/15/2019     Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14356
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 7:17-cv-00202-HL



ALFRED D. JONES,

                                                Plaintiff - Appellant,

versus

GEORGIA DEPARTMENT OF CORRECTIONS,
JOHN DOE,

                                                Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (April 15, 2019)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-14356     Date Filed: 04/15/2019    Page: 2 of 3


      Alfred Jones, a Georgia prisoner, appeals the dismissal of his complaint of

excessive force, 42 U.S.C. § 1983, for compensatory damages against the Georgia

Department of Corrections and a fictitious defendant and the denial of his motion

for leave to amend his complaint. The district court ruled that the Department

enjoys immunity from suit under the Eleventh Amendment, U.S. Const. amend.

XI, and that Jones’s motion to amend his complaint was futile because the statute

of limitations had expired. We affirm.

      On December 6, 2017, Jones filed a complaint for damages against the

Department and “John Doe” alleging that, on December 7, 2015, an unnamed state

correctional officer fired pepper spray in and injured his right eye in violation of

the Fourth, Fifth, Eighth, and Fourteenth Amendments. U.S. Const. amends. IV, V,

VIII, XIV. After the Department moved to dismiss Jones’s complaint based on

Eleventh Amendment immunity, Jones moved to amend his complaint and to

substitute eleven named state officials as defendants in place of Doe. The district

court dismissed Jones’s complaint and denied his motion to amend as futile.

      We review issues of jurisdiction under the Eleventh Amendment de novo.

Green v. Graham, 906 F.3d 955, 959 (11th Cir. 2018). And we review a denial of a

motion to amend a complaint for abuse of discretion. Hollywood Mobile Estates

Ltd. v. Seminole Tribe, 641 F.3d 1259, 1264 (11th Cir. 2011).




                                           2
              Case: 18-14356    Date Filed: 04/15/2019   Page: 3 of 3


      The district court did not err. The Georgia Department of Corrections enjoys

immunity from suit in a federal court under the Eleventh Amendment. Seminole

Tribe v. Florida, 517 U.S. 44, 54 (1996). And any amendment of Jones’s

complaint of excessive force would be futile because the two-year statute of

limitations, O.C.G.A. § 9-3-33, expired before Jones filed his motion to amend. An

amendment to substitute named officials for a fictitious defendant would not relate

back, under Federal Rule of Civil Procedure 15(c), because the plaintiff lacked

knowledge of the proper defendant when he filed his complaint. Wayne v. Jarvis,

197 F.3d 1098, 1103–04 (11th Cir. 1999), overruled in part on other grounds by

Manders v. Lee, 338 F.3d 1304, 1328 n.52 (11th Cir. 2003) (en banc); Powers v.

Graff, 148 F.3d 1223, 1226–27 (11th Cir. 1998).

      AFFIRMED.




                                         3